Title: From George Washington to Richard Butler, 3 April 1788
From: Washington, George
To: Butler, Richard

 

Dear Sir,
Mount Vernon 3d April 1788.

I have received your letter of the 13th ulto—My not acknowledging the reception of the printed Vocabulary must have been an omission, for it came safely to hand with the manuscript one.
Your observation respecting the instability & inefficacy of our general Government is very just; they are not only apparent in the instances which you mention, but have, for a long time, strongly marked all our national transactions. This, in my opinion, is a powerful argument for adopting the proposed Constitution, even if it was less perfect than it is, and while a constitutional door is left open for amendments whenever they may be found necessary.
I thank you, my dear Sir, for your information respecting the opposition to the proposed Government in the Country west of the Susquehanna. Notwithstanding the rancour & activity of the opponents in Pensylvania, I trust that they are, generally speaking, persons of too little importance & of too contemptable characters to endanger the general welfare of the Union by extending their influence to other States, or even any further in their own than to a few Counties, or over persons whose characters, dispositions & situations are conformable to their’s.
How the important question will be decided in this State is yet uncertain. Opinions are various, & I can say nothing upon the subject from my own knowledge, as I but very rarely ride off my farms, and am wholly indebted to the publick papers & those Gentlemen who visit me for any information which I have; however, from everything that I can collect, I am still confident of its adoption here. I am, Dear Sir, Yr most Obedt Hbe Servt

Go: Washington

